FILED
                             NOT FOR PUBLICATION                              JUL 19 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



D. DUSTIN,                                        No. 10-16158

               Plaintiff - Appellant,             D.C. No. 1:08-cv-00380-LJO-GSA

  v.
                                                  MEMORANDUM *
CAPTAIN TYSON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       D. Dustin, a California state prisoner, appeals pro se from the district court’s

judgment dismissing for failure to comply with a court order his 42 U.S.C. § 1983

action alleging various constitutional violations. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion. Pagtalunan v. Galaza, 291

F.3d 639, 640-41 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Dustin’s action

for failure to comply with a court order because Dustin failed to file an amended

complaint after the court had granted six extensions. See id. at 642-43 (discussing

factors that district courts must consider before dismissing for failure to comply

with a court order). Similarly, the district court did not abuse its discretion by

declining to provide Dustin with further copies of his original complaint after twice

providing him copies of his original complaint.

      The district court did not abuse its discretion by denying Dustin’s recusal

motion because the magistrate judge’s prior rulings in this and other cases did not

constitute grounds for recusal. See Liteky v. United States, 510 U.S. 540, 555

(1994) (“[J]udicial rulings alone almost never constitute a valid basis for a bias or

partiality motion.”); Kulas v. Flores, 255 F.3d 780, 783 (9th Cir. 2001) (setting

forth standard of review).

      We do not consider matters not raised in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Dustin’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                     10-16158